Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 6/04/2020 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" in lines 20 and 25 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed 
	Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are NOT part of the claimed invention.
	Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the claim as follow: "The motor vehicle headlight according claim 1, wherein starting from light emitted from the light-emitting surface, in the direction of a radiation vector, and starting from light coupled into the light-incoupling surface, in the direction of an incoupling vector, for each pair of light source and associated primary optics a respective orientation measure is definable".  
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are NOT part of the claimed invention.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are NOT part of the claimed invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See 
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.

Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitations following the phrase are part of the claimed invention.
Claims 2 and 13 are rejected since they are dependent upon claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka (US 2013/0327964).
Re claim 1: As best understood, Otsuka discloses a motor vehicle headlight comprising - a light module having a plurality of light sources (71, 72, fig. 2) and a plurality of primary optics (81, 82, fig. 2), each light source (71, 72) being associated with a respective primary optics (81, 82), wherein: the light sources (71, 72) each have a light-emitting surface (surface of 71, 72, fig. 3) and are arranged on a common circuit board (73, fig. 2), the primary optics (81, 82) each have a light-incoupling surface (lower surface of 81, fig. 4B) and a light-outcoupling surface (upper surface of 81, fig. 4B), and are held in position by a common holder (2, fig. 2), and each light source (71, 72) is configured to emit light from the respective light-emitting surface (see figs. 3, 4A, 4B), and to couple it into the light-incoupling surface (see fig. 5) of the respective associated primary optics (81, 82), wherein at least three spacer devices (bolts, fig. 2) are provided between the circuit board (73) or a component or a component assembly to which the circuit board is mechanically fixedly connected, and the holder (2), or a component or a component assembly to which the holder is mechanically fixedly connected, wherein for the circuit board (73) a circuit board reference point (see annotated fig. 2) and a light reference plane (see annotated fig. 2) is definable with respect to the circuit board (see annotated fig. 2), the light reference plane (see annotated fig. 2) being defined by at least three light reference points (see annotated fig. 2), and the circuit board reference point (see annotated fig. 2) being located in the light reference plane (see annotated fig. 2), and wherein for the holder (2) a holder reference point (see annotated fig. 2) and an optics reference plane (see annotated fig. 2) is definable with respect to the holder (2), the optics reference plane (see annotated fig. 2) being defined by at least three optics reference points (see annotated fig. 2), and in which also the holder reference point (see annotated fig. 2) is 

    PNG
    media_image1.png
    507
    717
    media_image1.png
    Greyscale

Re claim 2: Otsuka discloses the motor vehicle headlight (1, fig. 1A) corresponds to an arrangement where a distance dimension (see fig. 4B) is respectively present between the light-emitting surface (top surface of 81, fig. 4B) of the respective light source (71, fig. 4B) and the light-incoupling surface (bottom surface of 81, fig. 4B) of the respective associated primary optics (81), which distance dimension is normal to the light reference plane (front-plane) and the optics reference plane (see annotated fig. 2), which in the non-adjusted state run parallel to one another (see fig. 2).  



Re claim 4: As best understood, Otsuka discloses wherein starting from light emitted from the light-emitting surface (see annotated fig. 2), preferably in the direction of a radiation vector (Front direction, fig. 4B), and starting from light coupled into the light-incoupling surface (bottom surface of 81, fig. 4B), preferably in the direction of an incoupling vector (front direction), for each pair of light source (71, 72, fig. 3) and associated primary optics (81) a respective orientation measure is definable.

Re claim 5: As best understood, Otsuka discloses between the light reference plane (see annotated fig. 2) and the optics reference plane (see annotated fig. 2) with respect to the circuit board reference point (see annotated fig. 2) and the holder reference point (see annotated fig. 2), a plane displacement (see annotated fig. 2) and/or a plane inclination (see annotated fig. 2) about at least one axis of the light reference plane (see annotated fig. 2) and/or the optics reference plane (see annotated fig. 2) is definable, for which the respective orientation measures are minimized.

.
Allowable Subject Matter
Claims 7-11 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the spacer devices are realized as respective adapter plates, arranged between the holder and the circuit board, wherein further respective connector devices, in the form of screws, are provided, and the connector devices fasten the holder to the circuit board, via an additional holder and a heat sink fixedly connected to the latter with respect to claim 7; 
the spacer devices are realized as respective adapter plates, arranged between the holder and an additional holder, and further each have an adjustable connector device, in the form of a screw, and an elastic mounting clip, wherein the mounting clip connects the holder to the circuit board, via an additional holder and a heat sink fixedly connected to the latter with respect to claim 8;
wherein the spacer devices are realized as respective adapter plates, arranged between the holder and the additional holder, and further comprise respective adjustable connector devices in claim 9;
wherein the spacer devices comprise adjustable connector devices and elastic mounting clips, wherein respectively the mounting clip connects the holder to the circuit board, via an additional holder and a heat sink fixedly connected to the latter, and the connector devices fixedly connect the mounting clips to the additional holder, and the connector devices fixedly connect the mounting clips to the holder with respect to claim 10;
wherein the spacer devices, which are formed integrally with the holder, have connector devices, which connector devices fixedly connect the holder to the circuit board, via an additional holder with a bearing surface, and a heat sink fixedly connected to the additional holder, wherein the holder or the additional holder is adapted to the shape, in particular to the position or orientation, of the bearing surface, or a corresponding bearing surface of the holder, such that an optimum height for the spacer devices is achieved, and the additional holder further comprises a centring dome which interacts with a corresponding centring opening on the holder so as to achieve a desired alignment between the holder and the circuit board with respect to claim 11; as specifically called for in the claimed combinations.
Claims 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a method for adjusting a plurality of light sources and a plurality of primary optics of a motor vehicle headlight relative to one another, wherein:  the light sources each have a light-emitting surface and are arranged on a 
Claims 13-17 are allowable since they are dependent upon claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monestier et al. (US 2020/0149701), Stoehr et al. (US 2018/0264994), and Enno et al. (US 2017/0219186) disclose a similar headlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875